Appellant was convicted of unlawfully carrying a pistol, and prosecutes this appeal.
The term of court at which he was tried adjourned October 31, 1914. No bills of exception are in the record, and the statement of facts shows to not have been approved nor filed until January 20, 1915, eighty-one days after court adjourned. This being a misdemeanor the State's motion to strike out the statement of facts is sustained.
The judgment is affirmed.
Affirmed
[Rehearing denied October 13, 1915. — Reporter.]